 



Exhibit 10.1
FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT
     This First Amendment to Credit and Security Agreement (“Amendment”) is made
as of this 2nd day of July, 2007, by and among OREXIGEN THERAPEUTICS, INC., a
Delaware corporation (the “Borrower”), those financial institutions listed on
the signature pages hereto as the “Lenders” party to the Credit Agreement
referenced below and MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc., as “Administrative Agent” under the Credit Agreement
referenced below.
BACKGROUND
     A. Borrower, Lenders and Administrative Agent are party to that certain
Credit and Security Agreement dated as of December 15, 2006 (as it may
heretofore have been and may hereafter be amended, modified, extended,
supplemented, restated or replaced, the “Credit Agreement”) among Borrower and
any other persons from time to time party thereto as a “Borrower”, Lenders and
any other financial institutions or other entities from time to time party
thereto as “Lenders” and Administrative Agent. All capitalized terms used herein
and not defined herein shall have the meaning ascribed to such term in the
Credit Agreement. Pursuant to the Credit Agreement, Lenders extended a certain
Term Loan to Borrowers as more particularly described therein. The Credit
Agreement, all Financing Documents and all instruments, documents, and
agreements related thereto or executed in connection therewith, together with
all amendments, restatements, modifications, extensions, consolidations and
substitutions, are sometimes referred to herein collectively as the “Existing
Loan Documents.”
     B. Borrower has requested that Lenders agree to extend the draw period
during which Borrowers are entitled to request, and Lenders (subject to all the
terms and conditions of the Credit Agreement) are obligated to make, advances
under the Term Loan, and Lenders have agreed to grant such request on and
subject to the conditions and terms provided for in this Amendment.
     NOW THEREFORE, with the foregoing Background deemed incorporated by
reference in this Amendment and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, covenant and agree as follows:
     1. AMENDMENTS.
          (a) Amendment to Extend Draw Period. Section 2.1(a)(i) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
Term Loan Amounts. On the terms and subject to the conditions set forth herein,
the Lenders hereby agree to make to Borrowers a term loan in an original
principal amount equal to the Term Loan Commitment (“Term Loan”). Each Lender’s
obligation to fund the Term Loan shall be limited to such Lender’s Term Loan
Commitment Percentage, and no Lender shall have any obligation to fund any
portion of any Term Loan required to be funded by any other Lender, but not so
funded. No Borrower shall have any right to reborrow any portion of the Term
Loan that is repaid or prepaid from time to time. The Term Loan may be funded in
multiple advances in an aggregate amount not to exceed the Term Loan Commitment,
but no advances under the Term Loan shall be made after December 31, 2007, and
any portion of the Term Loan Commitment not funded as of the close of business
on such December 31, 2007 shall thereupon automatically be terminated and the
Term Loan Commitment Amount of each Lender as of such date shall be reduced by
such Lender’s Pro Rata Share of such total reduction in the Term Loan
Commitment. Lenders shall have no obligation to make more than one (1) advance
in respect of the Term Loan per calendar month and Lenders shall have no
obligation to make any advance of the Term Loan that is less than $1,000,000
(other than any final disbursement). Borrowers

 



--------------------------------------------------------------------------------



 



shall deliver to Administrative Agent a Notice of Borrowing with respect to each
proposed Term Loan advance, such Notice of Borrowing to be delivered no later
than 2:00 PM (Chicago time) two (2) Business Days prior to such proposed
borrowing.
          (b) Amendment to Adjust Amortization for Advances Taken During
Extended Draw Period. Schedule 2.1 attached to the Credit Agreement shall be
amended and restated in its entirety and replaced with the new Schedule 2.1
attached as Exhibit A to this Amendment.
     2. EFFECTIVENESS CONDITIONS. This Amendment is conditioned upon the
satisfaction of each of the conditions (“Effectiveness Conditions”) set forth
below (as determined by Administrative Agent in its reasonable discretion):
          (a) Execution and delivery of this Amendment by the parties hereto;
          (b) Delivery by Borrower of certified copies of resolutions of
Borrower’s board of directors authorizing the execution of this Amendment and
performance by Borrower of its obligations hereunder; and
          (c) Payment by Borrower to Administrative Agent of any and all costs,
fees and expenses of Lenders and Administrative Agent, including attorneys’
fees, in connection with this Amendment and the transactions contemplated
hereby.
     3. REPRESENTATIONS AND WARRANTIES. Borrower represents, warrants and
acknowledges to Administrative Agent and Lenders as follows:
          (a) The execution, delivery and performance by Borrower of this
Amendment are within its corporate powers and have been duly authorized by all
necessary action pursuant to its Organizational Documents, require no further
action by or in respect of, or filing with, any Governmental Authority and do
not violate, conflict with, cause a breach or a default under or result in the
imposition of any Lien on any of the property of Borrower pursuant to (a) any
Law applicable to Borrower or any of its Organizational Documents, or (b) any
agreement or instrument binding upon Borrower or by which Borrower’s property is
bound , except for such violations, conflicts, breaches or defaults as could
not, with respect to this clause (b), reasonably be expected to have a Material
Adverse Effect. This Amendment has been duly executed and delivered by Borrower
and constitutes a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws relating
to the enforcement of creditors’ rights generally and by general equitable
principles; and
          (b) No Default or Event of Default exists or has occurred and is
continuing as of the date of this Amendment.
     4. REAFFIRMATION OF EXISTING LOAN DOCUMENTS AND EXISTING LIENS. Borrower
hereby confirms and ratifies in all respects the Existing Loan Documents and the
Obligations outstanding thereunder, and acknowledges that the Existing Loan
Documents shall continue in full force and effect as therein written except as
amended or modified hereby and that no claims, counterclaims, offsets or
defenses arising out of or with respect to the Existing Loan Documents or the
outstanding Obligations exist. All references to the Credit Agreement in any
Financing Document shall mean the Credit Agreement as modified by this
Amendment. Borrower hereby confirms and restates its existing grant to
Administrative Agent for the benefit of Administrative Agent and Lenders of all
Liens in the Collateral as provided for in the Credit Agreement, the other
Security Documents and the other Existing Loan Documents. Borrower hereby
confirms that all Liens at any time granted by it to Administrative Agent for
the benefit of Administrative Agent and Lenders continue and shall continue in
full force and effect and do and shall continue to secure the Obligations,
including any additional advances made pursuant to this Amendment, so long as
any such Obligations remain outstanding and that

2



--------------------------------------------------------------------------------



 



all Collateral subject thereto remain free and clear of any Liens other than
(i) those in favor of Administrative Agent for the benefit of Administrative
Agent and Lenders, and (ii) Liens expressly permitted in the Existing Loan
Documents and exhibits thereto. Nothing herein contained is intended to in any
manner impair or limit the validity, priority and extent of Administrative
Agent’s existing Liens upon the Collateral.
     5. CONFIRMATION OF INDEBTEDNESS. Borrower confirms and acknowledges that as
of the date hereof, Borrower is indebted to Lenders and Administrative Agent
under the Credit Agreement and the other Existing Loan Documents in the
aggregate principal amount of $9,444,444.44 with respect to the Term Loan, plus
all accrued and unpaid interest thereon at the applicable rate(s) provided for
under the Credit Agreement, plus any and all accrued and unpaid fees at the
applicable rate(s) provided for under the Credit Agreement and the other
Financing Documents (if any), plus any and all unpaid costs and expenses
(including attorneys’ fees) incurred to date in connection with the Credit
Agreement and the other Financing Documents and payable by Borrower as and to
the extent provided for in the Credit Agreement and the other Financing
Documents, which amounts are absolutely and unconditionally and jointly and
severally owing by Borrowers without defense, setoff, claim, counterclaim or
deduction of any nature and Borrower hereby confirms that no such defense,
setoff, claim, counterclaim or deduction of any nature exists with respect to
any of its respective Obligations under the Credit Agreement and the other
Existing Loan Documents.
     6. RELEASE. Borrower, by signing below, acknowledges and agrees that it has
no actual or potential claim or counterclaim or cause of action against
Administrative Agent or any Lender relating to the Credit Agreement or any other
Existing Loan Documents and/or the Obligations of Borrower arising thereunder or
related thereto arising on or before the date hereof. As further consideration
for the amendments and accommodations granted by Administrative Agent and
Lenders under and set forth in this Amendment, Borrower hereby waives and
releases and forever discharges Administrative Agent and each Lender, and the
respective officers, directors, attorneys, agents, professionals and employees
of Administrative Agent and each Lender (all collectively the “Releasees”) from
any liability, damage, claim, loss or expense of any kind that Borrower had, may
now have or may hereafter have against any one or more of the Releasee(s)
arising out of or relating to this Amendment, the Credit Agreement or any other
Existing Loan Document and/or the transactions described therein or contemplated
thereby and/or the Obligations of Borrower arising thereunder or therefrom or
relating thereto and/or any actual or alleged actions, conduct, inaction or
omission on the part of any Releasee(s) in connection with the foregoing, to the
extent arising or occurring on or before the date hereof. Borrower hereby
further agrees and covenants not to sue any of the Releasees for any matter
released or discharged by the foregoing, and not to bring any such cause of
action against any Releasee at any time in the future.
     7. MISCELLANEOUS
          (a) Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts (including by
facsimile or email transmission of executed signature pages hereto), each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Amendment.
          (b) Modifications. No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed on behalf of
the party against whom enforcement is sought.
          (c) No Third Party Beneficiaries; Indemnity. No rights are intended to
be created under this Amendment for the benefit of any third-party not party
hereto, including without limitation any donee, creditor, incidental beneficiary
or equity holder or other affiliate of any Borrower. Each Borrower now or
hereafter party to the Credit Agreement (as modified by this Amendment) hereby
agrees to indemnify Administrative Agent and each Lender from and against all
losses, costs, expenses, demands and damages whatsoever which Administrative
Agent or such Lender (as applicable) may suffer or incur

3



--------------------------------------------------------------------------------



 



in respect of any claims which have or may be brought by any third party
relating to this Amendment, the Existing Loan Documents or the transactions
contemplated hereby or thereby. This indemnity shall continue in full force and
effect after the termination of this Amendment, the Credit Agreement and the
other Existing Loan Documents and notwithstanding the completion of the other
matters referred to in this Amendment. This indemnification is in addition to
and shall not limit any other indemnification agreement between Borrowers and
Administrative Agent and Lenders, and shall be included within the Obligations.
          (d) Integrated Agreement. This Amendment shall be deemed incorporated
into and made a part of the Existing Loan Documents. The Existing Loan Documents
and this Amendment shall be construed as integrated and complementary of each
other, and as augmenting and not restricting Administrative Agent’s and/or
Lenders’ rights, remedies and security. If, after applying the foregoing, an
inconsistency still exists, the provisions of this Amendment shall control.
          (e) Non-Amendment. No omission or delay by Administrative Agent and/or
any Lender in exercising any right or power under this Amendment, or the
Existing Loan Documents or any related agreement will impair such right or power
or be construed to be a waiver of any Default or Event of Default or an
acquiescence therein, and any single or partial exercise of any such right or
power will not preclude other or further exercise thereof or the exercise of any
other right, and no further amendment or waiver will be valid unless in writing
and then only to the extent specified. Administrative Agent’s and Lenders’
rights and remedies are cumulative and concurrent and may be pursued singly,
successively or together.
          (f) Headings. The headings of any paragraph of this Amendment are
included for convenience of reference only and shall not be given any
substantive effect.
          (g) Survival. All warranties, representations and covenants made by
Borrowers herein, or in any agreement referred to herein or on any certificate,
document or other instrument delivered by them or on their behalf under this
Amendment, shall be considered to have been relied upon by Administrative Agent
and Lenders. All statements in any such certificate or other instrument shall
constitute warranties and representations by the respective Borrowers hereunder.
All warranties, representations, indemnities and covenants made by Borrowers
hereunder or under any other agreement or instrument shall be deemed continuing
until the Obligations are indefeasibly paid and satisfied in full.
          (h) Further Assurances. The parties hereto shall execute and deliver
such additional documents and take such additional action, as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.
          (i) Successors and Assigns. This Amendment shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto,
provided that, no Borrower may assign, delegate or otherwise transfer any of its
rights or other obligations hereunder without the prior written consent of
Administrative Agent and each Lender.
          (j) Time of the Essence. Time is of the essence with respect to the
performance by Borrowers of all of their obligations, undertakings, liabilities
and duties under this Amendment.
          (k) Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
          (l) Governing Law. THIS AMENDMENT, AND ALL MATTERS RELATING HERETO OR
THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS,

4



--------------------------------------------------------------------------------



 



WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH BORROWER NOW OR HEREAFTER
PARTY TO THE CREDIT AGREEMENT (AS MODIFIED BY THIS AMENDMENT) HEREBY CONSENTS TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN CHICAGO, STATE OF
ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.
EACH BORROWER NOW OR HEREAFTER PARTY TO THE CREDIT AGREEMENT (AS MODIFIED BY
THIS AMENDMENT) EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH BORROWER
NOW OR HEREAFTER PARTY TO THE CREDIT AGREEMENT (AS MODIFIED BY THIS AMENDMENT)
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET
FORTH IN THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED.
          (m) Jury Trial. EACH BORROWER NOW OR HEREAFTER PARTY TO THE CREDIT
AGREEMENT (AS MODIFIED BY THIS AMENDMENT), ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE
EXISTING LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. EACH BORROWER NOW OR HEREAFTER PARTY TO THE CREDIT AGREEMENT (AS
MODIFIED BY THIS AMENDMENT), ADMINISTRATIVE AGENT AND EACH LENDER ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AMENDMENT AND THE OTHER
EXISTING LOAN, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR
RELATED FUTURE DEALINGS. EACH BORROWER NOW OR HEREAFTER PARTY TO THE CREDIT
AGREEMENT (AS MODIFIED BY THIS AMENDMENT), ADMINISTRATIVE AGENT AND EACH LENDER
WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY
WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS.
[Signatures on Following Page]
[Remainder of Page Left Intentionally Blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have executed this Amendment
the day and year first above written.
BORROWER:
OREXIGEN THERAPEUTICS, INC.
By: /s/ Graham Cooper
Name: Graham Cooper
Title: Chief Financial Officer
AGENT:
MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial Services Inc.,
as Administrative Agent and a Lender
By: /s/ William D. Gould
Name: William D. Gould
Title: Director
LENDERS:
MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial Services Inc.,
as sole Lender
By: /s/ William D. Gould
Name: William D. Gould
Title: Director
[Signature Page 1 of 1 to First Amendment to Merrill Lynch/Orexigen Credit and
Security Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO FIRST AMENDMENT TO MERRILL LYNCH/OREXIGEN CREDIT AGREEMENT
New Schedule 2.1 to Credit Agreement
See Attached

 



--------------------------------------------------------------------------------



 



     
(MERRILL LYNCH) [a31658a3165801.gif]
  Schedule 2.1 — Amortization Schedule

     Commencing on the first day of the first calendar month following the date
of each advance under the Term Loan, and in the case of each such advance
continuing on the first day of each calendar month thereafter, Borrowers shall
pay to Administrative Agent as a principal payment under each Term Loan advance
outstanding an amount equal to the “Amortization Payment” (defined below) as an
amortization payment in respect of each advance under the Term Loan. The term
“Amortization Payment” means the principal payment based upon a thirty-six
(36) month straight-line amortization of equal monthly principal payments;
provided that, in the case of any Term Loan advance requested by Borrowers and
made by Lenders on or after July 1, 2007, “Amortization Payment” shall mean a
principal payment based upon a straight-line amortization of equal monthly
principal payments over the number of months equal to the number of full
calendar months (beginning with the first full calendar month beginning after
the date of such advance) between the date of such advance and June 30, 2010
(for example, the number of months in the amortization schedule for an advance
made on August 15, 2007 would be thirty-four (34)).

 